Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 18-28 are pending in this application.

Election/Restrictions
Since the conditions for rejoinder are met, the Restriction Requirement between Group I and Group II is withdrawn. 

Response to Amendment
3.	Applicant’s amendment filed 01/31/2022 in response to the previous Office Action (11/02/2021) is acknowledged.  The nonstatutory double patenting rejection of claims 18-26 and 28 (items 4-6) have been obviated.  In the previous Office Action, the examiner recommended that applicants recite in claim 27 specific cancers, neurodegenerative disorders and inflammatory disorders. Applicants did not amend claim 27, so that the case is in condition for allowance.  

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


5.	Claim 27 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the treatment of COPD, viral or bacterial infections or metabolic disorders, does not reasonably provide enablement for the treatment of cancer, neurodegenerative disorders and inflammation.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims. It is recited a method of treating cancer, neurodegenerative disorders and inflammation in general, but the specification is not enabled for such a scope.
A number of factors are relevant to whether undue experimentation would be required to practice the claimed invention, including “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.” In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

(1).	Breadth of Claims:  Claim 27 is directed to a method of treating cancer, neurodegenerative disorders and inflammation in general that comprises administion of a compound or a pharmaceutically acceptable salt of to a patient in need thereof.  to a mammal in need of such therapy, an amount of a compound of claim 1.  

a.  Scope of use -  The scope of use that applicants intend to claim is very broad.  To this day, it is impossible to treat all cancer cells with a single pharmaceutical drug.  Please see below for the explanations that cancer cells are broad and different one from the other.  Cancer cells can exist in different parts of the body and the nature of these cancer cells differs one from the other.  For example, the treatment of bone cancer cannot be the same as the treatment of skin cancer.  The drug that inhibits bone cancer cells may require more doses than the cancer cells in skin.  The form of delivery for both said cancers (radiation, ointment, tablets, etc.) is not the same.  For instance, one has to get deep to the bones to inhibit the cancer cells in the bones, while applying the drug on the surface of the skin can inhibit cancer cells on skin.  It is also a fact that some cancer cells need more drugs than the others.  It is also true that the compounds could be having antagonistic effect or agonistic effect when administered to the body.  Which diseases (cancer cells) are inhibited by the administration of the drug and which are not?  Applicants claim that all cancer cells can be treated by single pharmaceutical drugs, thus is not enabled.   
It can be shown that cancer cells in general are extraordinarily broad.  For a compound or genus to be effective against cancer cells generally is contrary to medical science. Cancer is a disease, which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate cancer. There is no common mechanism by which all, or even most, cancers arise.  Accordingly, treatments for a cancer or inhibition of cancer cells are 
 Even the most broadly effective antitumor agents are only effective against a small fraction of the vast number of different cancers known. This is true in part because cancers arise from a wide variety of sources, such as viruses (e.g. EBV, HHV-8, and HTLV-1), exposure to chemicals such as tobacco tars, genetic disorders, ionizing radiation, and a wide variety of failures of the body's cell growth regulatory mechanisms. Different types of cancers affect different organs and have different methods of growth and harm to the body, and different vulnerabilities.

Enablement for the scope of “inflammation” generally is not present.  For a compound or genus to be effective against inflammation generally is contrary to medical science. Inflammation is a process which can take place in virtually any part of the body. There is a vast range of forms that it can take, causes for the problem, and biochemical pathways that mediate the inflammatory reaction. There is no common mechanism by which all, or even most, inflammations arise.  Mediators include bradykinin, serotonin, C3a, C5a, histamine, assorted leukotrienes and cytokines, and many, many others.  Accordingly, treatments for inflammation are normally tailored to the particular type of inflammation present, as there is no, and there can be no “magic bullet” against inflammation generally.
Inflammation is the reaction of vascularized tissue to local injury; it is the name given to the stereotyped ways tissues respond to noxious stimuli. These occur in two fundamentally different types.  Acute inflammation is the response to recent or 
Otitis media is an inflammation of the lining of the middle ear and is commonly caused by Streptococcus pneumoniae and Haemophilus influenzae. Cystitis is an inflammation of the bladder, usually caused by bacteria. Blepharitis is a chronic inflammation of the eyelids that is caused by a staphylococcus. Dacryocystitis is inflammation of the tear sac, and usually occurs after a long-term obstruction of the nasolacrimal duct and is caused by staphylococci or streptococci. Preseptal cellulitis is inflammation of the tissues around the eye, and Orbital cellulitis is an inflammatory process involving the layer of tissue that separates the eye itself from the eyelid. These life-threatening infections usually arise from staphylococcus. Hence, these types of inflammations are treated with antibiotics.
Certain types of anti-inflammatory agents, such as non-steroidal anti-inflammatory medications (Ibuprofen and naproxen) along with muscle relaxants can be used in the non-bacterial cases. The above list is by no means complete, but demonstrates the extraordinary breadth of causes, mechanisms and treatment (or lack thereof) for 

It has been recited in claim 27, a method of treating neurodegenerative disorders.  There is no such an agent, which can treat neurodegenerative disorders generally.  That is because neurodegenerative disorders are extremely varied in origin and nature of effect.  The origin and the nature of many neurodegenerative disorders such as Huntington’s disease, Pick’s disease, Frontotemporal dementia, Cerebro-Oculo-Facio-Skeletal (COFS) syndrome (cranofacial and skeletal abnormalities), Motor neuron disease (muscle weakness), Corticobasal ganglionic degeneration, Creutzfeldt-Jacob disease (fatal disease), Dementia with Lewy bodies, and Progressive supranuclear palsy Dementia are different one from the other.  Other neurological disorders such as Epilepsy, Depression, Anxiety, Meningitis (viral, bacteria, or fungi infection), Encephalitis (viral infection), Rett syndrome, Tinnitus, Narcolepsy, Shy-Drager syndrome, Charcot-Marie-Tooth disease, Tarsal tunnel syndrome, Schizophrenia, Psychosis, Memory loss, Mental retardation, Autism, Migraine, Tension headache, Multiple sclerosis, etc. also differ in their origin and nature of effect one from the other.  Many neurodegenerative disorders are untreatable to this day.  For example, autism and mental retardation are some of the neurological disorders that have no pharmacological treatment.
The symptoms and nature of these diseases are also different one from the other.  It can be shown that many of these neurodegenerative disorders have different origin and nature of effect.  Some neurodegenerative disorders are hereditary (Charcot-

b. Scope of Compounds -  The scope of the compounds is also broad.  It is apparent that thousands of combinations of compounds can be created from the definitions, owing especially to broad scope of R1-R8.  


(2).	Direction of Guidance:  The amount of direction or guidance is minimal.  There is no guidance in the specification for the treatment of cancer, neurodegenerative disorders and inflammation in general.  

(3).	State of Prior Art:  There is no evidence of record that compounds structurally similar to the compounds of formula (I) in claim 18 are in use for the treatment of cancer, neurodegenerative disorders and inflammation in general. 

(4).	Working Examples: Test procedures and data are provided in the specification at pages 190-195, however, there is nothing in the disclosure regarding how this data correlates to the treatment of cancer, neurodegenerative disorders and inflammation in general. 
Nature of the Invention and Predictability:  The invention is directed to inhibiting cancer cells in general.  It is well established that “the scope of enablement varies inversely with the degree of unpredictability of the factors involved,” and physiological activity is generally considered to be an unpredictable factor.  See In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).  Cancers are especially unpredictable due to their complex nature.  Please refer to the earlier rejection in item 2 that shows different types of cancers.  The treatment of one type of cancer could not be necessarily the same for the other type. 

(6).	The Quantity of Experimentation Necessary:  Immense, because so many cancerous cells are covered; see part (1).

(7).	The Relative Skill of Those in the Art:  The relative skill is extremely very low. To this day, there is no magic bullet that can treat cancer cells in general.  

Allowable Subject Matter
6.	Claims 18-26 and 28 are allowed.

				 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

					 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kahsay Habte Ph.D. whose telephone number is (571)272-0667.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/Kahsay Habte/
Primary Examiner, Art Unit 1624



February 12, 2022